Citation Nr: 0632475	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain due to retained shell fragments.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the 5th metacarpophalangeal joint, 
right hand (dominant).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision.  In August 2003, the 
Board remanded this case so that the veteran could be 
notified of provisions under the Veterans Claims Assistance 
Act of 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A review of the record shows that while the case was in 
remand status, the veteran underwent a February 2006 VA 
examination to assess the current severity of his service-
connected low back disability.  Thereafter, the RO issued a 
June 2006 supplemental statement of the case (SSOC), which 
referenced only a February 2006 VA examination.

In August 2006, the Board received correspondence from the 
veteran in which he wondered why the last SSOC had not 
mentioned a March 2006 VA examination-he thought that the 
latter assessment may have involved a nerve conduction study.  
Also, the veteran asserted that he had recently been treated 
at the Charleston VA clinic.  Finally, the veteran submitted 
an April 2006 emergency room evaluation from Charleston Area 
Medical Center concerning a right hand injury without an 
accompanying waiver of RO consideration.  

As such, in order to have a complete record for a decision on 
the claim, the RO must attempt to obtain any outstanding 
medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA examination report, particularly one 
from March 2006 generated at the 
Huntington VA Medical Center.  The RO 
should obtain all recent VA treatment 
records, including from Charleston.  
Finally, the RO should obtain any 
outstanding private records from 
Charleston Memorial Hospital as referenced 
in the veteran's August 2006 
correspondence.  

2.  Then, after conducting any additional 
indicated development, including a new VAX 
for either service-connected disability if 
warranted by any new evidence added to the 
record, the RO should readjudicate (to 
include consideration of all new evidence 
of record) the veteran's claims for a 
rating in excess of 20 percent for 
lumbosacral strain due to retained shell 
fragments, and a rating in excess of 10 
percent for traumatic arthritis of the 5th 
metacarpophalangeal joint, right hand 
(dominant).  If the determination of these 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


